 


116 HRES 73 EH: Electing Members to certain standing committees of the House of Representatives.
U.S. House of Representatives
2019-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 73 
In the House of Representatives, U. S.,

January 24, 2019
 
RESOLUTION 
Electing Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives: Committee on the Budget:Mr. Moulton, Mr. Jeffries, Mr. Khanna, Ms. DeLauro, Mr. Doggett, Mr. Price of North Carolina, Ms. Schakowsky, Mr. Higgins of New York, Mr. Kildee, Mr. Brendan F. Boyle of Pennsylvania, Mr. Panetta, Mr. Morelle, Mr. Horsford, Mr. Scott of Virginia, Ms. Jackson Lee, Ms. Lee of California, Ms. Jayapal, and Ms. Omar.

Committee on Education and Labor:Mrs. Trahan and Mr. Castro of Texas. Committee on Natural Resources:Mrs. Napolitano, Mr. Costa, Mr. Sablan, Mr. Huffman, Mr. Lowenthal, Mr. Gallego, Mr. Cox of California, Mr. Neguse, Mr. Levin of California, Ms. Haaland, Mr. Van Drew, Mr. Cunningham, Ms. Velázquez, Ms. DeGette, Mr. Clay, Mrs. Dingell, Mr. Brown of Maryland, Mr. McEachin, Mr. Soto, Mr. Case, Mr. Horsford, and Mr. San Nicolas.

Committee on Science, Space, and Technology:Mr. Cohen (to rank immediately after Mr. Sherman). Committee on Small Business:Ms. Finkenauer, Mr. Golden, Mr. Kim, Mr. Crow, Ms. Davids of Kansas, Ms. Judy Chu of California, Mr. Veasey, Mr. Evans, Mr. Schneider, Mr. Espaillat, Mr. Delgado, and Ms. Houlahan.

 
 
Karen L. Haas,Clerk.
